Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00339-CR

                                   Shawn L. SANDERS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR5452
                    The Honorable Kevin M. O’Connell, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.2(a).

       SIGNED June 24, 2015.


                                              _____________________________
                                              Karen Angelini, Justice